DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11, and 13-23 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (U.S. PGPub 2013/0091658) in view of Conrad (U.S. PGPub 2010/0251507).
Regarding claim 1, Smith teaches a cleaner comprising: 
a suction inlet (12) configured to receive air and dusts; 
a main body (8) comprising a first cyclone unit (160) configured to separate the air and the dusts from each other; 
a dust separation module separably connected to the main body (dust separation module including cyclone assembly 80, intermediate wall 90, bulkhead 100 and tapered funnel 110, see fig. 5 and paragraph [0095]), the dust separation module comprising 
a second cyclone unit configured to separate the dusts from air discharged from the first cyclone unit (150, see Smith fig. 9A and paragraph [0097]);
a cover configured to open and close a bottom of the main body (bowl door 130); and 
a filter unit separably connected to a top of the main body (end cap 30: Smith teaches the concept of including a post-motor filter between fan and air outlet, see Smith paragraph [0007], Smith does not specifically teach an embodiment with such a filter, but the inclusion of such a filter between the fan and exhaust—i.e. in end cap 30 between the fan and exhaust perforations 36—would have been obvious to a person having ordinary skill in the art as doing so would reduce damage to the household environment, see Smith [0007]), 
the filter unit defining air exits configured to discharge the air that has passed through the second cyclone unit (perforations 36, see Smith fig. 6), 
wherein the filter unit is configured to be disposed above the top of the main body and to be separated from the top of the main body, and wherein the dust separation module is configured to be decoupled from a lower side of the main body and to be separated from the bottom of the body based on the cover opening the bottom of the main body (see Smith fig. 19 showing an alternate embodiment wherein end cap 230 is removed from the top of main body 320 and the dust separation unit of 280, 290, 300, and 310 is removed from a lower side when bowl door 330 is opened, see Smith fig. 19 and paragraph [0148]).
Combining the teachings of these two embodiments would have been obvious to a person having ordinary skill in the art at the time of the invention as doing so represents the combination of known prior art elements according to known methods in a fashion likely to yield predictable results.
Smith further teaches that each component may be attached by means of a bayonet fit (see Smith paragraph [0095]). 
Smith does not explicitly teach that the removal of the dust separation module involves rotating it relative to the main body.
However, Conrad teaches the concept of a vacuum cleaner wherein two components connected by bayonet mounts are configured to be separated from one another by relative rotation of the two components (cyclone unit 114 and motor housing 168 have mounting members 173 and 175 respectively, in a bayonet mount and are connected or separated via rotation, see Conrad paragraph [0082] and figs. 7b and 7c). It would have been obvious to a person having ordinary skill in the art at the time of the invention to integrate the teachings of Conrad of a structure and method of operation for a bayonet style mount to the apparatus of Smith as Smith suggests the use of a bayonet connection but does not teach any related structure.

Regarding claim 3, Smith in view of Conrad teaches the cleaner of claim 1, wherein the main body comprises a dust container configured to store the dusts separated in the first cyclone unit (dirt collection bowl 124, see Smith fig. 9B and paragraph [0101]), the cover being configured to open and close the dust container (bowl door 130, see Smith paragraph [0105]), and 
wherein, the dust separation module is configured to, based on the cover opening the dust container, be exposed to an outside of the main body (tapered funnel 110 at base of dust separation module would be exposed to outside when door 130 is opened, see Smith paragraph [0093] and fig. 2).

Regarding claim 4, Smith in view of Conrad teaches the cleaner of claim 3, wherein the dust container comprises a discharge opening, and wherein the dust separation module is configured to be separated to a lower side of the dust container through the discharge opening (discharge opening defined by outer circumferential edge 132, see paragraph [0093] and fig. 2; dust separation module may be separated through the opening: "bowl door 130 is large enough to permit removal of the components of the cyclonic separation apparatus 8 (i.e. pre-fan filter 40, vortex finder assembly 50, inner wall 60, cyclone seal 70, cyclone assembly 80, intermediate wall 90, bulkhead 100, tapered funnel 110) through either end of the dirt container." See paragraph [0095]).

Regarding claim 5, Smith teaches the cleaner of claim 1, wherein the main body further comprises: 
a suction motor configured to generate suction force (16); 
a motor housing configured to accommodate the suction motor (27); and 
a discharge guide connected to the dust separation module and configured to guide the air discharged from the dust separation module (assembly including inner wall 60 and filter 40 which guides air after cyclones, see Smith paragraph [0087] and fig. 9E), 
wherein at least a portion of the motor housing is disposed within the discharge guide (part of 40 surrounds 27, see Smith fig. 9E), and 
wherein, in a state in which the dust separation module is separated from the main body, the motor housing is exposed to an outside of the main body (motor housing 27 is part of the cap portion, see Smith fig. 4, when the dust separation module is removed through the base and the cap including the motor is removed, as taught in the rejection of claim 1, the motor housing would be exposed to the outside, see Smith fig 4).  

Regarding claim 6, Smith in view of Conrad teaches the cleaner of claim 5, wherein the motor housing comprises an upper motor housing configured to surround an upper side of the suction motor (lower portion of head portion 29 of housing 27 surrounds upper side of suction motor, see fig. 4) and a lower motor housing configured to cover a lower side of the suction motor (body portion 28 of housing 27, see fig. 4), and wherein the discharge guide surrounds the lower motor housing and defines a passage of the air discharged from the second cyclone unit (assembly including inner wall 60 and filter 40 surrounds lower motor housing and provides passage of air, see fig. 2 and fig. 9E).

Regarding claim 7, Smith in view of Conrad teaches the cleaner of claim 5, wherein a longitudinal axis of the suction inlet passes through the discharge guide (connection between cyclone chamber and inlet 12 is aligned with assembly including inner wall 60 and filter 40 but is offset from center, see fig. 2; inlet 12 offset from connection towards the center, so axis would be capable of passing through the assembly including inner wall 60 and filter 40 see fig. 1).

Regarding claim 8, Smith in view of Conrad teaches the cleaner of claim 1, wherein the dust separation module further comprises a filter part configured to filter the air separated from the dusts in the first cyclone unit (cylindrical perforated intermediate wall 90, see paragraph [0102] and fig. 9C).

Regarding claim 9, Smith in view of Conrad teaches the cleaner of claim 8, wherein the filter part surrounds the second cyclone unit (intermediate wall 90 surrounds second cyclone unit 150, see fig. 5 and paragraph [0089]).

Regarding claim 11, Smith in view of Conrad teaches the cleaner of claim 8, 
wherein the main body further comprises 
a discharge guide connected to the dust separation module and configured to guide the air discharged from the dust separation module (assembly including inner wall 60 and filter 40 which guides air after cyclones, see Smith paragraph [0087] and fig. 9E), 
wherein the dust separation module further comprises 
a connection module connected to the second cyclone unit and coupled to the discharge guide (inner wall 60 of discharge guide is arranged upon cyclone assembly 80 of dust separation module by detachable connection, see paragraph Smith [0095], such a connection requires a part with the necessary connection features).
Smith does not further teach that the discharge guide comprises a first coupling part configured to be coupled to the connection module, wherein the connection module comprises a second coupling part configured to be coupled to the first coupling part, the second coupling part comprising: a first groove configured to receive the first coupling part along a first direction; and a second groove that extends from the first groove in a second direction crossing the first direction, and wherein the first coupling part and the second coupling part are configured to couple to each other by rotation of the connection module.  
However, Conrad teaches the structure of a bayonet mount comprising a first coupling part (first mounting member 175 on front of motor housing 168, see Conrad paragraph [0082] and fig. 7C) and a second coupling part (second mounting member 173 on cyclone unit 114, see Conrad paragraph [0082] and fig. 7C), wherein the second coupling part comprises comprises a first groove configured to receive the first coupling part along a first direction, and a second groove that extends from the first groove in a second direction crossing the first direction and wherein the first coupling part and the second coupling part are configured to couple to each other by rotation of the connection module, (structure of first mounting member 175 and second mounting member 173 in Conrad fig. 7 is capable of performing the described function).
Smith suggests the use of a bayonet attachment but not the structure. It would have been obvious to a person having ordinary skill in the art to use the structure taught in Conrad as the bayonet mount disclosed in Smith because doing so would allow the components of Smith to be disassembled and reassembled for easy cleaning or replacement (see Smith paragraph [0095]).

Regarding claim 13, Smith in view of Conrad  teaches the cleaner of claim 11. Smith in view of Conrad does not explicitly teach that it further comprises: 
a sealing member configured to block air leakage between the connection module and the discharge guide; and a sealing member coupling part that supports the sealing member and that is provided on the discharge guide, wherein the connection module comprises a cover part configured to cover the second cyclone unit and a connection part which extends from the cover part and on which the second coupling part is provided, and wherein the sealing member contacts the cover part.
However, Smith does teach the inclusion of sealing members around some components (see Smith paragraph [0095]), as well as the inclusion of a cyclone seal (70) between the cyclone assembly (80) and a part of the inner wall (60), as well as a sealing member coupling part that supports the sealing member and that is provided on the discharge guide (shoulder 68 of inner wall 60 supports sealing member 70, see Smith paragraph [0087]), wherein the connection module comprises a cover part configured to cover the second cyclone unit and a connection part which extends from the cover part and on which the second coupling part is provided (collar 82 covers top part of cyclone unit, and incorporates second coupling part, see Smith paragraph [0087]), and the sealing member contacts the cover part (cyclone seal 70 contacts collar 82, see Smith paragraph [0087] and fig. 5). 
It would have been obvious to a person having ordinary skill in the art to incorporate a sealing member configured to block air leakage between the connection module and the discharge guide as well as its attendant structure into the cleaner of Smith in view of Conrad, as such a seal would ensure an airtight connection between the components (see Smith paragraph [0095]).

Regarding claim 14, Smith in view of Conrad teaches the cleaner of claim 11, wherein the first coupling part is configured to: based on the first coupling part being disposed in the first groove and aligned with the second groove, apply pressure to the sealing member and insert into the second groove by rotation of the connection module in a state in which the sealing member is pressed (cyclone seal 70 is placed between the first coupling part—shoulder 18 of inner wall 60—and the second coupling part—collar 82 of cyclone assembly 80—which are connected via a bayonet mount. As previously described, it would be obvious to a person having ordinary skill in the art to connect the two parts with the structure of a bayonet mount taught in Conrad. The resulting structure is capable of performing the function described in claim 14).
Smith does not teach that the cleaner further comprises a sealing member configured to block air leakage between the connection module and the discharge guide.
However, Smith does teach the inclusion of sealing members around some components (see paragraph [0095]), as well as the inclusion of a cyclone seal (70) between the cyclone assembly (80) and a part of the inner wall (60). 
It would have been obvious to a person having ordinary skill in the art to incorporate a sealing member configured to block air leakage between the connection module and the discharge guide into the cleaner of Smith in view of Conrad, as such a seal would ensure an airtight connection between the components (see Smith paragraph [0095]).

Regarding claim 15, Smith in view of Conrad teaches the cleaner of claim 9, wherein the dust separation module further comprises a storage unit coupled to the second cyclone unit and configured to store the dusts separated in the second cyclone unit (tapered funnel 110, see fig. 9d). 

Regarding claim 16, Smith in view of Conrad teaches the cleaner of claim 15, 
wherein the main body further comprises a discharge guide connected to the dust separation module and configured to guide the air discharged from the dust separation module (assembly including inner wall 60 and filter 40 which guides air after cyclones, see Smith paragraph [0087] and fig. 9E), 
wherein the dust separation module further comprises a connection module connected to the second cyclone unit and coupled to the discharge guide (inner wall 60 of discharge guide is arranged upon cyclone assembly 80 of dust separation module by detachable connection, see paragraph Smith [0095], such a connection requires a part with the necessary connection features), and 
wherein the filter part has an upper end contacting the connection module and a lower end seated on the storage unit (upper part of filter 90 contacts cyclone assembly 80 and is seated on tapered funnel 110, see fig. 4 and fig. 9D).  

Regarding claim 17, Smith teaches a cleaner comprising: 
a main body (8); 
a suction inlet configured to receive air and dusts (12); and 
a filter unit separably connected to a top of the main body (end cap 30: Smith teaches the concept of including a post-motor filter between fan and air outlet, see Smith paragraph [0007], Smith does not specifically teach an embodiment with such a filter, but the inclusion of such a filter between the fan and exhaust—i.e. in end cap 30 between the fan and exhaust perforations 36—would have been obvious to a person having ordinary skill in the art as doing so would reduce damage to the household environment, see Smith [0007]), 
the filter unit defining air exits configured to discharge the air that has passed through the second cyclone unit (perforations 36, see Smith fig. 6), 
wherein the main body comprises: 
a suction motor configured to generate suction force to suction the air through the suction inlet (suction motor 16); 
a motor housing configured to accommodate the suction motor (motor housing 27); 
a first cyclone unit configured to separate the dusts from the air suctioned through the suction inlet (first cyclonic separating unit 160)
a dust separation module comprising a second cyclone unit configured to separate the dusts from air discharged from the first cyclone unit (cyclonic separation apparatus 8 has dust separation module including cyclone assembly 80, intermediate wall 90, bulkhead 100 and tapered funnel 110, see Smith fig. 5 and paragraph [0095], cyclone assembly 80 acts as secondary cyclone unit, see Smith figs. 9A-9D),
a discharge guide coupled to the second cyclone unit and configured to surround at least a portion of the motor housing (assembly including inner wall 60 and filter 40 guides air after cyclones and surrounds motor housing 27, see paragraph [0087], fig. 4, and fig. 9E),
a passage that is defined between the discharge guide and the motor housing and that is configured to guide air discharged from the second cyclone unit (passage in 40, see fig. 9E), and
a cover configured to open and close a bottom of the main body (bowl door 130); and 
wherein the filter unit is configured to be disposed above the top of the main body and to be separated the top of the main body (130 is positioned, and configured to be separated from, the top of main body 8, see Smith figs. 2 and 4), and 
wherein the dust separation module is configured to be decoupled from the main body and to be separated from the bottom of the main body based on the cover opening the bottom of the main body (see Smith fig. 19 showing an alternate embodiment wherein end cap 230 is removed from the top of main body 320 and the dust separation unit of 280, 290, 300, and 310 is removed from a lower side when bowl door 330 is opened, see Smith fig. 19 and paragraph [0148]).  
Combining the teachings of these two embodiments would have been obvious to a person having ordinary skill in the art at the time of the invention as doing so represents the combination of known prior art elements according to known methods in a fashion likely to yield predictable results.
Smith further teaches that each component may be attached by means of a bayonet fit (see Smith paragraph [0095]). 
Smith does not explicitly teach that the removal of the dust separation module involves rotating it relative to the main body.
However, Conrad teaches the concept of a vacuum cleaner wherein two components connected by bayonet mounts are configured to be separated from one another by relative rotation of the two components (cyclone unit 114 and motor housing 168 have mounting members 173 and 175 respectively, in a bayonet mount and are connected or separated via rotation, see Conrad paragraph [0082] and figs. 7b and 7c). It would have been obvious to a person having ordinary skill in the art at the time of the invention to integrate the teachings of Conrad of a structure and method of operation for a bayonet style mount to the apparatus of Smith as Smith suggests the use of a bayonet connection but does not teach any related structure.

Regarding claim 18, Smith in view of Conrad teaches the cleaner of claim 17, wherein the motor housing comprises an upper motor housing configured to cover a portion of an upper portion of the suction motor (lower portion of head portion 29 of housing 27 surrounds upper side of suction motor, see fig. 4) and a lower motor housing configured to cover a portion of a lower portion of the suction motor (body portion 28 of housing 27, see fig. 4), and wherein the discharge guide surrounds the lower motor housing (assembly including inner wall 60 and filter 40 surrounds lower motor housing).

Regarding claim  19, Smith teaches a cleaner comprising: 
a main body (8); 
a suction inlet configured to receive air and dusts (12); and 
a filter unit separably connected to a top of the main body (end cap 30: Smith teaches the concept of including a post-motor filter between fan and air outlet, see Smith paragraph [0007], Smith does not specifically teach an embodiment with such a filter, but the inclusion of such a filter between the fan and exhaust—i.e. in end cap 30 between the fan and exhaust perforations 36—would have been obvious to a person having ordinary skill in the art as doing so would reduce damage to the household environment, see Smith [0007]),
the filter unit defining air exits configured to discharge the air that has passed through the second cyclone unit (perforations 36, see Smith fig. 6),  
wherein the main body comprises: 
a first cyclone unit configured to separate the dusts from the air suctioned through the suction inlet (first cyclonic separating unit 160)
a dust separation module comprising a second cyclone unit configured to separate the dusts from air discharged from the first cyclone unit (cyclonic separation apparatus 8 has dust separation module including cyclone assembly 80, intermediate wall 90, bulkhead 100 and tapered funnel 110, see Smith fig. 5 and paragraph [0095], cyclone assembly 80 acts as secondary cyclone unit, see Smith figs. 9A-9D), 
a discharge guide coupled to the second cyclone unit and configured to surround at least a portion of the motor housing (assembly including inner wall 60 and filter 40 guides air after cyclones and surrounds motor housing 27, see paragraph [0087], fig. 4, and fig. 9E), and 
a cover configured to open and close a bottom of the main body (bowl door 130),
wherein the discharge guide comprises a first coupling part configured to be coupled to the dust separation module, and the dust separation module comprises a second coupling part configured to be coupled to the first coupling part (inner wall 60 of discharge guide is arranged upon cyclone assembly 80 of dust separation module by detachable connection such as snap-fit, bayonet fit, interlocking detents, or interference fit, see paragraph [0095], each method of which requires a first coupling part on the discharge guide and a second coupling part on or connected to the dust separation module).
wherein the filter unit is configured to be disposed above the top of the main body and to be separated from the top of the main body, and wherein the dust separation module is configured to be decoupled from the main body based on the cover opening the bottom of the main body (see Smith fig. 19 showing an alternate embodiment wherein end cap 230 is removed from the top of main body 320 and the dust separation unit of 280, 290, 300, and 310 is removed from a lower side when bowl door 330 is opened, see Smith fig. 19 and paragraph [0148]).
Combining the teachings of these two embodiments would have been obvious to a person having ordinary skill in the art at the time of the invention as doing so represents the combination of known prior art elements according to known methods in a fashion likely to yield predictable results.
Smith does not teach that the the second cyclone unit and the connection module are configured to be separated from the discharge guide based on rotation of the connection module relative to the discharge guide.
However, Conrad teaches the concept of a vacuum cleaner wherein components connected by bayonet mounts are configured to be separated from one another by relative rotation of the two components (cyclone unit 114 and motor housing 168 have mounting members 173 and 175 respectively, in a bayonet mount and are connected or separated via rotation, see Conrad paragraph [0082] and figs. 7b and 7c). It would have been obvious to a person having ordinary skill in the art at the time of the invention to integrate the teachings of Conrad of a structure and method of operation for a bayonet style mount to the apparatus of Smith as Smith suggests the use of a bayonet connection but does not teach any related structure. 
	

Regarding claim 20, Smith in view of Conrad teaches the cleaner of claim 19, but does not teach that the second coupling part comprises a first groove, in which the first coupling part is accommodated, and a second groove extending from the first groove in a direction crossing a direction in which the first coupling part is accommodated in the first groove.
However, Conrad teaches the structure of a bayonet mount comprising a first coupling part (first mounting member 175 on front of motor housing 168, see Conrad paragraph [0082] and fig. 7C) and a second coupling part (second mounting member 173 on cyclone unit 114, see Conrad paragraph [0082] and fig. 7C), wherein the second coupling part comprises comprises a first groove in which the first coupling part is accommodated, and a second groove extending from the first groove in a direction crossing a direction in which the first coupling part is accommodated in the first groove, (see Conrad, fig. 7c).
Smith suggests the use of a bayonet attachment but not the structure. It would have been obvious to a person having ordinary skill in the art to use the structure taught in Conrad as the bayonet mount disclosed in Smith because doing so would allow the components of Smith to be disassembled and reassembled for easy cleaning or replacement (Smith, paragraph [0095])

Regarding claim 21, Smith in view of Conrad teaches the cleaner of claim 11, wherein the discharge guide defines a lower opening at a lower end that faces the connection module, the lower opening being configured to accommodate at least a portion of the sealing member (Smith teaches the presence of a shoulder 68 on the outer wall which, when arranged upon the cyclone assembly 80, creates a space for cyclone seal 70, see paragraph [0087]).
Smith does not teach that the cleaner further comprises a sealing member configured to block air leakage between the connection module and the discharge guide.
However, Smith does teach the inclusion of sealing members around some components (see paragraph [0095]), as well as the inclusion of a cyclone seal (70) between the cyclone assembly (80) and a part of the inner wall (60). It would be obvious to a person having ordinary skill in the art to include a sealing member configured to block air leakage between the connection module and the discharge guide as such a seal would ensure an airtight connection between the components (see paragraph [0095]).	

Regarding claim 22, Smith in view of Conrad teaches the cleaner of claim 21, Smith does not teach that the lower end of the discharge guide is spaced apart from an upper surface of the connection module, however, Smith does teach that the various components may be attached via a bayonet mount (see Smith, paragraph [0095]).
However, Conrad teaches the structure of a bayonet mount wherein the slots in the receiving component leave a space between the lower end of component and the upper end of the other (gap between lower slot of bayonet mount 173 and wall 179, see Conrad fig. 7c).
Smith suggests the use of a bayonet attachment but not the structure. It would have been obvious to a person having ordinary skill in the art to use the structure taught in Conrad as the bayonet mount disclosed in Smith because doing so would allow the components of Smith to be disassembled and reassembled for easy cleaning or replacement (Smith, paragraph [0095]).

Regarding claim 23, Smith in view of Conrad teaches the cleaner of claim 22, wherein the sealing member defines a recess spaced apart from the upper surface of the connection module. (cyclone seal 70 occupies a space between shoulder 68 of inner wall 60 and cyclone assembly 80, see Smith paragraph [0087]).
Response to Arguments
Applicant's arguments filed 13 October, 2022 have been fully considered but they are not persuasive. Applicant misunderstands the rejection in view of Smith and Conrad, equating the pre-fan filter 40 (of Smith) with the claimed filter unit. The rejection cites end cap 30, which is disposed above the top of the main body, as shown in Smith fig. 6, and has perforations 36 which are capable of filtering particles. 
Applicant further argues that the elements of Smith are not configured to be separated from the top and bottom of the main body. However, as described in the above rejection, which is largely similar to that made in previous actions, Smith specifically teaches that the end cap is separated from the top of the main body (see Smith fig. 6), that the elements making up the dust separation module may be removed through the bottom of the main body when the lower door is opened (see Smith fig. 19 and paragraph [0148]), and that the various components may be connected via bayonet fit (see Smith paragraphs [0093]-[0095]), which necessitates an element of rotation to detach. Consequently, the combined device of Smith and Conrad teaches the claimed subject matter.
For these reasons, applicant’s arguments are found to be unpersuasive.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.Z./               Examiner, Art Unit 3723                                                                                                                                                                                         

/DON M ANDERSON/               Primary Examiner, Art Unit 3733